Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is December 10, 2019. This Office Action is in response to the Restriction/Election response filed application filed May 20, 2021. This action is a NON-FINAL REJECTION.

Election/Restrictions
Applicant’s election of Invention I, a semiconductor device, in the reply filed on May 20, 2021 is acknowledged.  Applicant indicates Claims 1 – 7 as drawn to the elected invention. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
Claims 8 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to a novel, barrel-shaped contact structure for a semiconductor device and a method of manufacturing the same. The inventive concept(s) is/are disclosed to advantageously increase the contact area between the contact structure and an active region, thereby resulting in improved electrical performance of the semiconductor device. 
Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DEI ‘360 (US 6,693,360; dated February 17, 2004).


    PNG
    media_image1.png
    515
    548
    media_image1.png
    Greyscale


a substrate 1 having a plurality of active regions (interpreted as the “source and drain” regions formed in semiconductor substrate 1; See Column 5, line 49 – 51, “..the source and drain formed in the main surface of semiconductor substrate 1.”); 
at least one dielectric layer 4 (“interlayer insulator film 4”) formed on the substrate 1 (See FIG. 1); and 
a plurality of contacts 9, 6 (“plug portion 6” and “contact hole 9”) located in the dielectric layer 4 and connected to the plurality of active regions (See Column 5, line 49 – 51, “A set of contact holes 9 are formed so as to penetrate interlayer insulator films 4, 5 and reach the source and drain formed in the main surface of semiconductor substrate 1.”), wherein each of the contacts is a barrel-shaped structure 9 (See FIG. 1; See Column 5, line 53 – 54, “In the example shown in FIG. 1, contact hole 9 has substantially a barrel-shape.”), the barrel-shaped structure 9 has a middle portion, a head portion, and an end portion (The “head portion” is interpreted as the portion of 6 in direct physical contact with layer 5; the “end portion” is interpreted as the portion of 6 in 
Regarding Claim 2: DEI ‘360 discloses the semiconductor device of claim 1, wherein a portion of the middle portion close to the head portion has a width that tapers toward the head portion (See FIG. 1 above).
Regarding Claim 4: DEI ‘360 discloses the semiconductor device of claim 1, wherein a portion of the middle portion close to the end portion has a stepped cross section (See “Second Embodiment” shown in FIG 5 below; The “end portion” is interpreted as the portion of 6 in direct physical contact with interlayer insulator film 10; The “middle portion” is interpreted as the curved perimeter portions of contact hole 9; Note the middle portion close to the end portion has a stepped cross section along the perimeter of film 10 as the contact 6 narrows towards semiconductor substrate 1).

    PNG
    media_image2.png
    399
    498
    media_image2.png
    Greyscale




Regarding Claim 6: DEI ‘360 discloses the semiconductor device of claim 4, wherein the stepped cross section includes a bottom and a sidewall, and the sidewall connects the bottom and the end portion of the barrel-shaped structure (See FIG. 5 embodiment above).
Regarding Claim 7: DEI ‘360 discloses the semiconductor device of claim 6, wherein the sidewall of the stepped cross section is a tapered sidewall (See FIG. 5 embodiment; See also FIG. 7 which shows more clearly how the tapered sidewall is formed; See also Column 6, line 62 through Column 8, line 46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DEI ‘360 as applied to claim 1 above.
Regarding Claim 3: DEI ‘360 discloses the semiconductor device of claim 2 as noted above, but is silent regarding further wherein a width reduction ratio of the portion of the middle portion close to the head portion is between 10% and 25%.


    PNG
    media_image3.png
    496
    437
    media_image3.png
    Greyscale


Note DEI ‘360 also teaches a reduction of the middle portion width R1 to R2, where R2 is the width of the head portion. DEI ‘360 teaches the spacings S1, S2 are a function of the width reduction from R1 to R2, i.e. the spacings S1, S2 are a function of a width reduction ratio R1/R2. DEI ‘360 teaches the values of S1 and S2 may be optimized to achieve increased capacity between contacts 6. See DEI ‘360, Column 5, line 7 – 16 and note in particular “With contact hole 9 having such a shape, space S1 can be made smaller while maintaining space S2, and the capacity between plug portions 6 can increase as described above.”  As such, DEI ‘360’s widths R1, R2 – and by scientific reasoning DEI ‘360s width ratio R1/R2 – is a results-effective variable (See MPEP 2144.05) that may be optimized to achieve an optimum capacity between contacts 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813